Exhibit 10.3

 

GUITAR CENTER, INC.

 

DEFERRED STOCK AGREEMENT

 

Guitar Center, Inc. (the “Company”) hereby grants                       (the
“Director”), an award of Deferred Stock (“Deferred Stock Award”) under the
Company’s 2004 Incentive Stock Award Plan (the “Plan”).  The date of this
Agreement is                   (the “Vesting Commencement Date”).  Subject to
the provisions of Appendix A (attached) and of the Plan, the principal features
of this award are as follows:

 

Number of Shares of Common Stock Subject to Deferred Stock Award:  
                          

 

Vesting of Deferred Stock:  The Deferred Stock Award will vest according to the
following schedule:  One hundred percent (100%) of the Deferred Stock Award
shall be vested as of the earliest of:  (i) the fifth (5th) anniversary of the
Vesting Commencement Date; (ii) a Change in Control (as defined in the Plan), in
which event the Deferred Stock Award shall be vested immediately prior to the
Change in Control; or (iii) the Qualified Retirement (as defined below) of the
Director from service as a member of the Company’s Board of Directors or of the
board of directors of any successor (the “Board”); provided that during the
period between the Vesting Commencement Date and such vesting date the Director
continuously serves as a member of the Board.

 

For purposes of this Agreement, a “Qualified Retirement” shall mean that the
Director resigns or elects not to stand for reelection to the Board in
connection with (i) reaching a mandatory retirement age, (ii) a general
cessation of such person’s business activities approved by the Compensation
Committee of the Board (the “Committee”), or (iii) any other similar event as
determined by the Committee, subject in the case of (ii) and (iii) to Paragraph
11 of Appendix A.

 

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A shall have the defined meanings ascribed to them in the Plan.

 

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan.  For example, important additional information on vesting and forfeiture
of the Deferred Stock is contained in Paragraphs 3 through 5 of Appendix A. 
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

 

GUITAR CENTER, INC.

DIRECTOR

 

 

 

 

By:

 

 

 

 

Name/Title:

 

 

Name:

 

 

 

Date:

, 2004

 

Date:

, 2004

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS OF DEFERRED STOCK AWARD

 

1.             Grant.  The Company hereby grants to the Director under the Plan
an award of                   shares of  Deferred Stock, subject to all of the
terms and conditions in this Agreement and the Plan.

 

2.             Company’s Obligation to Pay.  Each share of Common Stock subject
to this Deferred Stock Award has a value equal to the Fair Market Value of a
share of Common Stock on the date it becomes vested.  Unless and until the
Deferred Stock will have vested in the manner set forth in Section 3, the
Director will have no right to payment of any such Deferred Stock.  Prior to
actual payment of any vested Deferred Stock, such Deferred Stock will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.

 

3.             Vesting Schedule.  The Deferred Stock awarded by this Agreement
will vest in the Director according to the vesting schedule set forth on the
attached Deferred Stock Agreement, subject to the Director’s continuing to be a
member of the Board through the vesting date.

 

4.             Forfeiture upon Termination as Service Provider.  Notwithstanding
any contrary provision of this Agreement, if the Director terminates service as
a member of the Board for any or no reason, the then-unvested Deferred Stock
awarded by this Agreement will thereupon be forfeited at no cost to the Company
and the Director shall have no further rights thereunder.

 

5.             Payment after Vesting.  Any Deferred Stock that vests in
accordance with Section 3 will be paid to the Director in whole shares of Common
Stock as soon as practicable on or after such vesting date (subject to
Section 6, below), provided that to the extent determined appropriate by the
Company, any federal, state and local withholding taxes with respect to such
Deferred Stock will be paid by reducing the number of shares of Common Stock
actually paid to the Director by that number of shares of Common Stock having a
Fair Market Value equal to the statutory minimum amount required to be withheld.

 

6.             Deferral of Stock Issuance.  Pursuant to an advance written
election in accordance with an administrative procedure implemented by the Chief
Financial Officer, the Director may irrevocably elect to defer until a specified
date or event the receipt of vested shares of Common Stock otherwise issuable
under this Deferred Stock Award.

 

7.             Rights as Stockholder.  Neither the Director nor any person
claiming under or through the Director will have any of the rights or privileges
of a stockholder of the Company in respect of any shares of Common Stock
deliverable hereunder unless and until certificates representing such shares of
Common Stock will have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Director.

 

8.             Grant is Not Transferable.  The rights and privileges conferred
hereby shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment or similar process.  Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

 

9.             Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its sole discretion, that the listing, registration
or qualification of the shares of Common Stock upon any

 

--------------------------------------------------------------------------------


 

securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of shares of Common Stock to the Director (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

10.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

 

11.           Authority to Amend.  Without limiting the general authority of the
Administrator, the Administrator hereby expressly reserves the authority at any
time to amend, with the consent of the Director, the circumstances under which
an Award may become vested by operation of clause (ii) or clause (iii) of the
definition of “Qualified Retirement.”

 

12.           Administrator Authority.  The Committee shall act as the
Administrator with regard to this Agreement unless and until otherwise
determined by the Board in its sole discretion and shall have the power to
interpret the Plan and this Agreement, to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Deferred Stock has vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Director, the Company
and all other interested persons.  No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

13.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

14.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

 

15.           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

* * * * * * * * * *

 

--------------------------------------------------------------------------------